Appeal from the order of the Supreme Court, New York County, entered on June 24,. 1971, unanimously dismissed on the law, on the ground that it is not appealable as of right,' CPLR 5701 (subd. [b], pars, 2, 3). If we did not dismiss on that ground, we would affirm. Respondents shall recover of' appellant. $40 costs and disbursements of this appeal. The court at Special Term dismissed the complaint pursuant to CPLR 3014, with leave to replead, and struck certain sections of the complaint pursuant to CPLR 3024 (subd. [b]). No permission was granted for an appeal from this interim order CPLR 5701 (subd. [c]). Plaintiff may serve an amended complaint within 20 days after service upon him by ■ defendants-respondents of a copy of the order entered hereon. Concur — Stevens, P; J., MeGivern, Kupferman and Capozzoli, JJ.